Case 1:19-cv-02017-AMD-RLM Document 36 Filed 03/31/21 Page 1 of 18 PageID #: 582




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  --------------------------------------------------------------- X
                                                                  :
  LEONARD GENDELBERG,
                                                                  :
                                           Plaintiff,
                                                                  : MEMORANDUM DECISION
                            – against –                           : AND ORDER
                                                                  : 19-CV-2017 (AMD) (RLM)
  HUNTER WARFIELD,                                              :
                                          Defendant.            :
  --------------------------------------------------------------- X
  ANN M. DONNELLY, United States District Judge:

          On April 8, 2019, the plaintiff brought this action against Hunter Warfield, alleging

  violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”). The

  alleged violations arise from the defendant’s efforts to collect a debt that the plaintiff claims he

  neither incurred nor owed. Before the Court are the defendant’s motion for summary judgment

  and the plaintiff’s cross-motion. For the following reasons, the defendant’s motion is granted in

  part and denied in part, and the plaintiff’s motion is denied.

                                                BACKGROUND 1

          The parties dispute a foundational fact: whether the plaintiff purchased an air conditioner

  that gave rise to debt that the defendant sought to collect. (See ECF No. 29-2, Defendant’s 56.1


  1
    In deciding whether summary judgment is appropriate, the Court resolves all ambiguities and draws all
  reasonable inferences in favor of the non-moving party. See Kaytor v. Elec. Boat Corp., 609 F.3d 537,
  545 (2d Cir. 2010); Salamon v. Our Lady of Victory Hosp., 514 F.3d 217, 226 (2d Cir. 2008). On a
  motion for summary judgment, the Court’s consideration is limited to factual material that would be
  admissible evidence at trial. Local Unions 20 v. United Bhd. of Carpenters and Joiners of Am., 223 F.
  Supp. 2d 491, 496 (S.D.N.Y. 2002). Factual allegations that are disputed without a citation to admissible
  evidence are deemed admitted, as long as they are also supported by the record. Local Civ. R. 56.1(c);
  Giannullo v. City of New York, 322 F.3d 139, 140 (2d Cir. 2003). Factual allegations that are not disputed
  are also deemed admitted, as long as they are supported by the record. Giannullo, 322 F.3d at 140. I
  disregard any arguments in the Rule 56.1 statements. Pape v. Dircksen & Talleyrand Inc., No. 16-CV-
  5377, 2019 WL 1435882, at *2 (E.D.N.Y. Feb. 1, 2019), report and recommendation adopted, 2019 WL
  1441125 (E.D.N.Y. Mar. 31, 2019).
Case 1:19-cv-02017-AMD-RLM Document 36 Filed 03/31/21 Page 2 of 18 PageID #: 583




  Statement (“Def. 56.1”) ¶ 1; ECF No. 32-1, Plaintiff’s 56.1 Statement (“Pl. 56.1”) ¶ 1.)

  According to the defendant’s records, the plaintiff purchased an air conditioner on March 25,

  2016 through the Home Shopping Network. (Def. 56.1 ¶ 1; ECF No. 29-5, Affidavit of Rich

  Stoltenborg (“Stoltenborg Aff.”) ¶¶ 4-6; ECF No. 29-6 (consumer fact sheet); ECF No. 29-7 (a

  Statement of Account for Leonard Gendelberg dated April 20, 2018 lists a balance of $159.98

  for an “ENERGY STAR 15,100 BTU 115-VOL” with a charge date of March 25, 2016, and lists

  HSNi, LLC as the creditor); ECF No. 29-12 (account information sheet); ECF No. 29-13

  (customer history document lists purchases made from Home Shopping Network in the past ten

  years, including the ENERGY STAR 15,100 BTU 115-VOL with an order date of March 23,

  2016).) The air conditioner was shipped to the address of Maxim Maximov, LLP, the law firm at

  which the plaintiff previously worked. (ECF No. 29-12 (account information sheet lists the

  address of Maxim Maximov, LLP as the shipping address); see also Pl. 56.1 ¶ 3 (the plaintiff

  worked at Maxim Maximov, LLP, a consumer law and bankruptcy firm).) According to the

  records, the plaintiff made two of three installment payments for the unit. (ECF No. 29-12.)

         At his deposition, the plaintiff stated that he has had a Home Shopping Network credit

  card “for a number of years” and has used it to make purchases from the Home Shopping

  Network. (ECF No. 29-4, Gendelberg Deposition Transcript (“Gendelberg Dep.”) 76:5-18,

  78:24-79:4.) He said, “I’m sure I’ve made purchases, but at this point I can’t recall what

  purchases they were.” (Gendelberg Dep. 76:5-11.) He could not recall when he received the

  credit card, the last time he used it, approximately how many times he used it, or if he ever

  disputed a charge made with it. (Gendelberg Dep. 78:3-14.) He could not “recall” if he had

  “ever purchase[d] an air conditioning unit from the Home Shopping Network.” (Gendelberg

  Dep. 79:12-14.) In a declaration filed after his deposition, however, the plaintiff stated that he



                                                   2
Case 1:19-cv-02017-AMD-RLM Document 36 Filed 03/31/21 Page 3 of 18 PageID #: 584




  did not purchase the air conditioner. (ECF No. 32-2, Declaration of Leonard Gendelberg

  (“Gendelberg Decl.”) ¶ 3.)

          In September of 2016, the defendant sent a debt collection letter to the plaintiff, advising

  him that he owed a debt to “HSN-FLEXPAY DEPT” in the amount of $159.98, which had been

  referred to the defendant for collection. (Pl. 56.1 ¶ 5; ECF No. 29-8; see also ECF No. 29-6

  (consumer fact sheet notes that the defendant was assigned the debtor account in September of

  2016).) The plaintiff claimed at his deposition that he did not receive the letter. (Gendelberg

  Dep. 64:16-21.)

          In April of 2018, the defendant and the plaintiff spoke over the telephone several times.

  (Pl. 56.1 ¶ 6.) The defendant called the plaintiff as part of its efforts to collect the debt, and the

  plaintiff called the defendant to request verification of the debt. (ECF No. 33-2, Defendant’s

  Response 56.1 Statement ¶¶ 32, 34, 36.) In these calls, the plaintiff denied knowing about the

  debt, and requested verification. (Pl. 56.1 ¶ 6.)

          The defendant sent the plaintiff the following “Payment Reminder,” dated April 11,

  2018: “The obligation in the amount of $159.98 owed by you to the creditor, the above creditor,

  remains outstanding. This debt may have been reported, or is scheduled to be reported, to one or

  more of the national credit reporting agencies: Equifax, TransUnion and/or Experian. If your

  debt is reported to the credit bureaus, this could adversely affect your credit.” (ECF No. 1-1.)

          The plaintiff paid the remaining balance of the debt through the defendant’s website on

  April 19, 2018. (Pl. 56.1 ¶ 9.)

          The defendant mailed the plaintiff two letters dated April 20, 2018: one to verify the debt,

  and one to confirm receipt of payment. (Id. ¶ 10; ECF Nos. 29-9, 29-10.) The verification letter

  states: “Enclosed is verification of debt pursuant to 15 U.S.C. § 1692g of the Fair Debt



                                                      3
Case 1:19-cv-02017-AMD-RLM Document 36 Filed 03/31/21 Page 4 of 18 PageID #: 585




  Collection Practices Act. The attached documentation identifies and describes the charges or

  fees you are obligated to pay. The basis of the obligation is the contract you signed, copy of

  which is also included.” (ECF No. 29-9.) However, the letter did not include any attached

  documentation or contract. (See id.) The payment confirmation letter states: “This letter will

  confirm that we have received final payment on the above referenced account, and the debt is

  now satisfied.” (ECF No. 29-10.)

         After receiving the letters, the plaintiff contacted the defendant on April 20, 2018 to

  request a copy of the contract referenced in the verification letter. (Pl. 56.1 ¶ 11; ECF No. 29-6

  at 9.) The Support Services Department responded, “Hunter Warfield has received the email you

  have sent and first of all accept our sincere apologize [sic] for this misunderstanding. The

  account we have in our files under your name is for HSN (that now is paid), in HSN there is not

  any contract that you need to sign to buy a product so, please disregard that verbiage from the

  letter you received.” (ECF No. 29-6 at 9.) On April 23, 2018, the plaintiff requested

  documentation of the purchase. (Id. at 7.) The defendant emailed the plaintiff a “breakdown of

  charges,” and the plaintiff again requested documentation of the purchase. (Id. at 6-7.) A

  representative emailed the plaintiff that they were “waiting for documentation” and would send it

  when they received it. (Id. at 5-6.) Several days later, a representative followed up by email and

  stated: “Since HSN is unable provide [sic] us with a written contract as orders and agreements

  are usually done either via the phone or the web, we will be refunding your VISA card . . . for

  the payment.” (Id. at 5.)

         The defendant issued the plaintiff a refund of $159.98, and the plaintiff’s account was

  subsequently closed. (Pl. 56.1 ¶ 15; ECF No. 29-6.)




                                                   4
Case 1:19-cv-02017-AMD-RLM Document 36 Filed 03/31/21 Page 5 of 18 PageID #: 586




                                        LEGAL STANDARD

         Summary judgment is appropriate only if the parties’ submissions, including deposition

  transcripts, affidavits, or other documentation, show that there is “no genuine dispute as to any

  material fact,” and the movant is “entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a);

  see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). The movant has the

  “burden of showing the absence of any genuine dispute as to a material fact.” McLee v. Chrysler

  Corp., 109 F.3d 130, 134 (2d Cir. 1997).

         A fact is “material” when it “might affect the outcome of the suit under the governing

  law,” and an issue of fact is “genuine” if “the evidence is such that a reasonable jury could return

  a verdict for the nonmoving party.” Barlow v. Male Geneva Police Officer Who Arrested Me on

  Jan. 2005, 434 F. App’x 22, 25 (2d Cir. 2011) (summary order) (citations and quotation marks

  omitted). Once the moving party has met its burden, the party opposing summary judgment

  must identify specific facts and affirmative evidence that contradict those offered by the moving

  party to demonstrate that there is a genuine issue for trial. Ethelberth v. Choice Sec. Co., 91 F.

  Supp. 3d 339, 349 (E.D.N.Y. 2015) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986)).

                                             DISCUSSION

         “Congress enacted the FDCPA to protect against the abusive debt collection practices

  likely to disrupt a debtor’s life.” Cohen v. Rosicki, Rosicki & Assocs., P.C., 897 F.3d 75, 81 (2d

  Cir. 2018) (citation and quotations omitted); see also Pipiles v. Credit Bureau of Lockport, Inc.,

  886 F.2d 22, 27 (2d Cir. 1989) (“Congress painted with a broad brush in the FDCPA to protect

  consumers from abusive and deceptive debt collection practices.”). The statute prohibits the use

  of “false, deceptive, or misleading representation or means in connection with the collection of




                                                   5
Case 1:19-cv-02017-AMD-RLM Document 36 Filed 03/31/21 Page 6 of 18 PageID #: 587




  any debt,” and “unfair or unconscionable means to collect or attempt to collect debt.” 15 U.S.C.

  §§ 1692e, 1692f.

          “In the Second Circuit, ‘the question of whether a communication complies with the

  FDCPA is determined from the perspective of the ‘least sophisticated consumer.’” Kolbasyuk v.

  Capital Mgmt. Servs., LP, 918 F.3d 236, 239 (2d Cir. 2019) (quoting Jacobson v. Healthcare

  Fin. Servs., Inc., 516 F.3d 85, 90 (2d Cir. 2008)). This standard requires “an objective analysis

  that seeks to protect the naive from abusive practices, while simultaneously shielding debt

  collectors from liability for bizarre or idiosyncratic interpretations of debt collection letters.”

  Greco v. Trauner, Cohen & Thomas, LLP, 412 F.3d 360, 363 (2d Cir. 2005) (citations and

  quotation marks omitted). “[I]n crafting a norm that protects the naive . . . the courts have

  carefully preserved the concept of reasonableness,” and may assume that “even the least

  sophisticated consumer . . . possess[es] a rudimentary amount of information about the world and

  a willingness to read a collection notice with some care.” Id. (quoting Clomon v. Jackson, 988

  F.2d 1314, 1318-19 (2d Cir. 1993)) (internal quotation marks omitted). Thus, the defendant’s

  communication is viewed “from the perspective of a debtor who is uninformed, naive, or

  trusting, but is making basic, reasonable and logical deductions and inferences.” Dewees v.

  Legal Servicing, LLC, 506 F. Supp. 2d 128, 132 (E.D.N.Y. 2007) (citation and quotation marks

  omitted). A court reviewing a disputed communication does not isolate words or phrases, but

  considers the letter “in its entirety.” Schlesinger v. Jzanus Ltd., No. 17-CV-3648, 2018 WL

  2376302, at *2 (E.D.N.Y. May 24, 2018).

    I.    Applicability of the Least Sophisticated Consumer Standard

          The defendant argues that the least sophisticated consumer standard does not apply in this

  case because the plaintiff—who “has a law degree, attempted to become a licensed attorney[,]



                                                     6
Case 1:19-cv-02017-AMD-RLM Document 36 Filed 03/31/21 Page 7 of 18 PageID #: 588




  worked as a paralegal for a law firm that practiced FDCPA litigation” and “had ready access to

  legal counsel regarding the FDCPA”—“is not the type of consumer that the least sophisticated

  consumer standard was intended to protect.” (ECF No. 29-1 at 5-7; see Pl. 56.1 ¶ 3 (the plaintiff

  worked at Maxim Maximov, LLP, a consumer law and bankruptcy firm); Gendelberg Dep.

  41:23-44:8 (the plaintiff said that while he was a paralegal, he participated in “[h]undreds” of

  FDCPA litigations).) The defendant does not claim that the FDCPA does not apply to the

  plaintiff at all, and instead urges the Court to interpret the plaintiff’s “actions” in light of his

  particular circumstances. (ECF No. 29-1 at 6-7.)

          In Kropelnicki v. Siegel, 290 F.3d 118, 127-28 (2d Cir. 2002), the Second Circuit did not

  reach the issue of whether the FDCPA’s protections—and the least sophisticated consumer

  standard—apply to communications with attorneys, but expressed “grave reservations” about

  concluding that “alleged misrepresentations to attorneys for putative debtors” could “constitute

  violations of the FDCPA.” It reasoned that “[w]here an attorney is interposed as an intermediary

  between a debt collector and a consumer, we assume the attorney, rather than the FDCPA, will

  protect the consumer from a debt collector’s fraudulent or harassing behavior.” Id. at 128. Since

  Kropelnicki, courts in this Circuit have declined to apply the FDCPA to communications with

  attorneys. See Izmirligil v. Select Portfolio Servicing, Inc., No. 18-CV-7043, 2020 WL 1941319,

  at *10 (E.D.N.Y. Apr. 22, 2020) (“[C]ourts in this circuit have declined to extend the protections

  of the FDCPA to third parties, such as attorneys, that act as intermediaries between the debt

  collector and the consumer. . . . Accordingly, the Court will not analyze Plaintiff’s FDCPA

  claims as they pertain to the monthly mortgage statements sent to Plaintiff between May 2017

  and May 2018, which apparently were sent to Plaintiff’s counsel and not Plaintiff himself.”)

  (collecting cases); Vernot v. Pinnacle Credit Servs., L.L.C., No. 16-CV-3163, 2017 WL 384327,



                                                      7
Case 1:19-cv-02017-AMD-RLM Document 36 Filed 03/31/21 Page 8 of 18 PageID #: 589




  at *5 (E.D.N.Y. Jan. 26, 2017) (“In light of the Second Circuit’s ‘grave reservations,’ the Court

  concludes the protections of the FDCPA do not apply to communications made by debt

  collectors to attorneys rather than consumers and, therefore, plaintiff’s claim lacks merit because

  it is based on a communication made to an attorney, not a consumer. In any event, even

  assuming the FDCPA did apply to such communications and the Court utilized Evory’s

  ‘competent lawyer’ standard, the Court concludes that defendant’s statements would not be

  materially misleading to a competent lawyer.”) (referencing Evory v. RJM Acquisitions Funding

  LLC, 505 F.3d 769 (7th Cir. 2007)).

         This case does not fall neatly under these precedents because the plaintiff, while

  apparently a law school graduate, is not a practicing lawyer. The question is whether the

  attorney exception should extend to someone who has legal training, and was a paralegal at a

  firm that practices FDCPA litigation, and who is himself the consumer rather than a third party

  representative.

         Some courts have extended the attorney exception to other third parties. See Sandoval v.

  I.C. Sys., No. 17-CV-3755, 2018 WL 1582218, at *3 (E.D.N.Y. Mar. 29, 2018) (“While [the

  plaintiff’s credit counselor] is not an attorney, given the FDCPA’s purpose in establishing certain

  rights for consumers . . . and the Second Circuit’s reluctance to extend the FDCPA’s protections

  to third parties, this Court declines to extend the FDCPA’s protections to credit counselors who,

  like attorneys, act as intermediaries.”) (citations, quotation marks and alterations omitted);

  Williams v. Harris, Klein Assocs., Inc., No. 17-CV-3473, 2018 WL 5268113, at *1 (E.D.N.Y.

  Oct. 23, 2018) (“[T]he Court has repeatedly expressed doubt that the statute’s protections extend

  to communications made to anyone than the consumer.”). There are no third party

  communications at issue in this case, but the case law nevertheless suggests some hesitancy in



                                                    8
Case 1:19-cv-02017-AMD-RLM Document 36 Filed 03/31/21 Page 9 of 18 PageID #: 590




  applying the FDCPA protections when communications are directed at those with expertise in

  protecting consumers. Here, the plaintiff has a legal education and did legal work for a firm that

  specializes in FDCPA litigation, and hardly seems to be the naive consumer that the statute was

  designed to protect. 2

          On the other hand, the plaintiff is not technically a lawyer, and “the FDCPA enlists the

  efforts of sophisticated consumers . . . as ‘private attorneys general’ to aid their less sophisticated

  counterparts, who are unlikely themselves to bring suit under the Act, but who are assumed by

  the Act to benefit from the deterrent effect of civil actions brought by others.” Jacobson v.

  Healthcare Fin. Servs., Inc., 516 F.3d 85, 91 (2d Cir. 2008); Graff v. United Collection Bureau,

  Inc., 132 F. Supp. 3d 470, 480 (E.D.N.Y. 2016). In addition, courts have found that the attorney

  exception does not necessarily apply, even when the plaintiff has access to legal advice, if the

  communications were sent directly to the plaintiff. See Wertzberger v. Shapiro, DiCaro & Barak

  LLC, No. 19-CV-4272, 2021 WL 327619, at *8 (E.D.N.Y. Feb. 1, 2021) (“[T]he protections of

  the FDCPA apply in this case, where Defendant had the summons and complaint from the State-

  Court Action delivered to Plaintiff rather than to Plaintiff’s attorney.”) (citing Carlin v. Davidson

  Fink LLP, 852 F.3d 207, 215 (2d Cir. 2017) (rejecting the argument that the FDCPA’s

  protections “are not implicated where the debtor is protected by the procedures of the court

  system” because the letter at issue made no mention of pending litigation proceedings and was

  sent to the plaintiff, not the plaintiff’s attorney)).

          In light of the broad protections of the FDCPA, see Cohen, 897 F.3d at 81; Pipiles, 886

  F.2d at 27, and the established law that “sophisticated consumers” may bring FDCPA claims, see




  2
   A recent search of the court’s filings for appearances by Mr. Maximov returned a list of hundreds of
  FDCPA actions filed in this district.

                                                       9
Case 1:19-cv-02017-AMD-RLM Document 36 Filed 03/31/21 Page 10 of 18 PageID #: 591




  Jacobson, 516 F.3d at 91, I find that it is appropriate to apply the least sophisticated consumer

  standard in this case, despite the plaintiff’s familiarity and experience with the FDCPA.

   II.   Consumer Standing

         “The FDCPA does not grant standing to any individual who may happen to come across

  a debt collection letter.” Schwartz v. Resurgent Capital Servs., LP, No. 08-CV-2533, 2009 WL

  3756600, at *4 (E.D.N.Y. Nov. 9, 2009). Rather, to have standing to maintain a cause of action

  for a violation of the FDCPA, a plaintiff must: “(1) be a consumer; (2) stand in the shoes of the

  consumer; or (3) allege injurious exposure.” Kinkade v. Estate Info. Servs., LLC, No. 11-CV-

  4787, 2012 WL 4511397, at *4 (E.D.N.Y. Sept. 28, 2012) (citing Sibersky v. Goldstein, 155 F.

  App’x 10, 11 (2d Cir. 2005)); see also Grosz v. Cavalry Portfolio Servs., LLC, No. 17-CV-3166,

  2019 WL 4888583, at *3 (E.D.N.Y. Sept. 30, 2019) (“When resolving questions of standing,

  courts in this Circuit are guided by the Second Circuit’s decision in Sibersky.”).

         The FDCPA defines a “consumer” as “any natural person obligated or allegedly obligated

  to pay any debt,” and “debt” as “any obligation or alleged obligation of a consumer to pay

  money arising out of a transaction in which the money, property, insurance, or services which are

  the subject of the transaction are primarily for personal, family, or household purposes, whether

  or not such obligation has been reduced to judgment.” 15 U.S.C. § 1692a. “To determine

  whether a particular debt is commercial or personal in nature, courts examine the transaction as a

  whole, paying particular attention to the purpose for which the credit was extended.” Cohen v.

  Potenza, No. 15-CV-3825, 2016 WL 6581233, at *8 (E.D.N.Y. Nov. 3, 2016) (citation and

  quotation marks omitted).

         Citing the shipping address for the air conditioner—the law office where the plaintiff

  worked—the defendant claims that the alleged debt is really a “commercial” debt, and thus, the



                                                  10
Case 1:19-cv-02017-AMD-RLM Document 36 Filed 03/31/21 Page 11 of 18 PageID #: 592




  plaintiff has no standing. (ECF No. 29-1 at 7-8.) The plaintiff responds that he “denies making

  the purchase in the first place,” and that in any event the “billing address is not probative of

  anything.” (ECF No. 32 at 16.) He also cites his declaration, in which he claimed that he owned

  two window air conditioners, and that the building in which he worked had central air

  conditioning and prohibited the use of window units. (ECF No. 34 at 6; Gendelberg Decl. ¶¶ 3,

  17.)

            The plaintiff in Scarola Malone & Zubatov LLP v. McCarthy, Burgess & Wolff, 638 F.

  App’x 100, 103 (2d Cir. 2016) (summary order) pressed the same argument that the plaintiff

  makes—“that in the circumstance where a disputed debt never actually existed and collection

  efforts were targeted at an individual, the alleged non-existent debt should be deemed to arise

  from a personal transaction.” The Second Circuit “reject[ed] this argument because it contradicts

  the plain language of the statute by attempting to define consumer debt in accordance with the

  actions of the debt collector, rather than the true nature of the debt.” Id.

            Nevertheless, in “examin[ing] the transaction as a whole, paying particular attention to

  the purpose for which the credit was extended,” see Cohen, 2016 WL 6581233, at *8, I conclude

  that the record supports a finding that the alleged debt was a consumer debt. Aside from the

  shipping address, all evidence points toward the debt being a consumer debt. As the defendant

  explains, its own records show that the plaintiff bought the air conditioner using a Home

  Shopping Network card, not in a corporate name but in his own name. (Def. 56.1 ¶ 1.) In his

  declaration, although not in his deposition, the plaintiff claimed that he owns two other air

  conditioners—“an 8,000 BTU unit” and “a 12,000 BTU unit.” (Gendelberg Decl. ¶ 3.) 3

  Personal ownership of two air conditioners suggests that the transaction—concerning another air



  3
      He does not say where he got these air conditioners.

                                                        11
Case 1:19-cv-02017-AMD-RLM Document 36 Filed 03/31/21 Page 12 of 18 PageID #: 593




  conditioner—falls into the personal or household use category. In addition, the defendant

  submitted a list of the plaintiff’s Home Shopping Network purchases, which includes the

  ENERGY STAR 15,100 BTU 115-VOL along with what appear to be other household items,

  including “shower gel.” (ECF No. 29-13.) The defendant cites no legal authority for the

  proposition that shipping a purchase to a business address makes the debt from the purchase

  “commercial,” and I decline to find that the shipping address dictates whether the plaintiff has

  standing to pursue his claims. Accordingly, I deny the defendant’s motion on this ground.

  III.   The Plaintiff’s Claims

         The plaintiff makes claims under sections 1692e, 1692e(2)(A), 1692e(5), 1692e(10) and

  1692f of the FDCPA. (See ECF No. 1.) Section 1692e states, in relevant part:

         A debt collector may not use any false, deceptive, or misleading representation or
         means in connection with the collection of any debt. Without limiting the general
         application of the foregoing, the following conduct is a violation of this section:
         ...
         (2) The false representation of--
         (A) the character, amount, or legal status of any debt; . . .
         ...
         (5) The threat to take any action that cannot legally be taken or that is not
         intended to be taken.
         ...
         (10) The use of any false representation or deceptive means to collect or attempt
         to collect any debt or to obtain information concerning a consumer.

  Section 1692f prohibits a debt collector from using “unfair or unconscionable means to collect or

  attempt any debt,” and enumerates specific conduct that violates the provision.

             a. Counts 1 and 2

         In the first and second counts of his complaint, the plaintiff claims that the defendant

  violated sections 1692e, 1692e(2)(A) and 1692e(10) of the FDCPA by sending the plaintiff a

  letter that falsely represented that he owed a debt of $159.98 to HSNI, LLC. (ECF No. 1 at 4-6.)

  The defendant moves for summary judgment on these claims on the ground that the plaintiff

                                                  12
Case 1:19-cv-02017-AMD-RLM Document 36 Filed 03/31/21 Page 13 of 18 PageID #: 594




  owed the debt, while the plaintiff moves for summary judgment on these claims on the ground

  that he did not owe the debt.

          Because there is a genuine dispute of fact as to whether the plaintiff owed the debt, and

  therefore whether the April 11, 2018 letter included a false representation as to the debt,

  summary judgment is not appropriate on these claims on this ground. The defendant’s records

  connect the plaintiff to the debt, and support its position that the plaintiff owed the debt.

  (Stoltenborg Aff. ¶¶ 4-6; ECF Nos. 29-6, 29-7, 29-12, 29-13.) The defendant’s consumer fact

  sheet for the plaintiff lists a balance of $159.98 owed to creditor HSNi, LLC. (ECF No. 29-6.)

  A Statement of Account for the plaintiff lists a balance of $159.98 for an “ENERGY STAR

  15,100 BTU 115-VOL” with a charge date of March 25, 2016, and lists HSNi, LLC as the

  creditor. (ECF No. 29-7.) Another account information sheet lists details of the purchase,

  including the price of the ENERGY STAR unit, the number of payments made and missed on

  the unit and the shipping address—the office of Maxim Maximov, LLP. (ECF No. 29-12.) A

  customer history document lists the plaintiff’s Home Shopping Network purchases from the past

  ten years, and includes the ENERGY STAR 15,100 BTU 115-VOL with an order date of March

  23, 2016. (ECF No. 29-13.)

          There is some evidence, albeit scant, that supports the plaintiff’s position. The plaintiff’s

  claim in his declaration that he did not purchase the air conditioner is not enough to defeat

  summary judgment. (Gendelberg Decl. ¶ 3) 4; see Huebner v. Midland Credit Mgmt., Inc., No.

  14-CV-6046, 2016 WL 3172789, at *6 (E.D.N.Y. June 6, 2016) (“A plaintiff’s self-serving

  statements about the validity of his debt, without direct or circumstantial evidence to support


  4
    At his deposition, the plaintiff claimed not to remember whether he had ever purchased an air
  conditioner from the Home Shopping Network. (Gendelberg Dep. 79:12-14.) In his declaration,
  however, his memory improved; he not only recalled that he did not purchase the unit at issue here, but
  that he bought two others.

                                                     13
Case 1:19-cv-02017-AMD-RLM Document 36 Filed 03/31/21 Page 14 of 18 PageID #: 595




  them, cannot defeat a motion for summary judgment.”), aff’d, 897 F.3d 42 (2d Cir. 2018); Dowd

  v. City of New York, No. 11-CV-9333, 2012 WL 5462666, at *1 (S.D.N.Y. Nov. 5, 2012)

  (“[S]elf-serving affidavits, sitting alone, are insufficient to create a triable issue of fact and defeat

  a motion for summary judgment.”). But there is some additional evidence that tends to support

  his claim: while the debt verification letter states that the “basis” of the payment obligation is a

  contract, the defendant later admitted that there was no contract. Indeed, the defendant refunded

  the plaintiff’s payment because it could not provide documentation to verify the debt. (ECF No.

  29-6.) Of course, a plausible reading of this evidence is that the absence of documentation

  shows only that there was no contract, not that there was no debt obligation, and that the plaintiff

  not only got some of his money back, but kept the air conditioner as well. However, viewing the

  evidence in the light most favorable to the plaintiff, another plausible reading is that the inability

  to verify the debt shows that the debt was not in fact owed.

              b. Count 3

          In the third count, the plaintiff claims that the defendant violated sections 1692e,

  1692e(2)(A), 1692e(5), 1692e(10) and 1692f by “attempt[ing] to collect on a debt without

  having proper documentation on file to ensure that [he] owed any money at all” and “coerc[ing]

  [him] to settle his account by threat of legal action.” (ECF No. 1 at 7.) The defendant moves for

  summary judgment on this claim because it is based on “untrue statements,” while the plaintiff

  moves for summary judgment on the ground that the defendant could not substantiate its claim

  that the debt was actually owed.

          The plaintiff does not address the defendant’s argument that there is no evidence of any

  threat of legal action, and appears to have conceded this point. (See ECF No. 32 at 18.) In any




                                                     14
Case 1:19-cv-02017-AMD-RLM Document 36 Filed 03/31/21 Page 15 of 18 PageID #: 596




  event, there is no evidence in the record that suggests that the defendant threatened the plaintiff

  with legal action. Accordingly, this claim is dismissed to the extent it is based on such a threat.

           As the defendant suggests, the plaintiff’s claim that the defendant attempted to collected

  debt without proper documentation appears to overlap with his claims in the first two counts.

  (See ECF No. 33 at 9-10.) However, as explained above, there is an issue of fact as to whether

  the plaintiff owed the debt based on the absence of records and communications. Accordingly,

  while the allegations may very well be “simply untrue,” I decline to dismiss this claim on this

  basis.

              c. Count 4

           In the fourth count, the plaintiff claims that the defendant violated sections 1692e,

  1692e(5), 1692e(10) and 1692f by threatening to “report the debt to the credit bureau” despite

  having no intention to do so, and threatening to take legal action. (ECF No. 1 at 7-8.)

           In its April 11, 2018 letter, the defendant wrote: “The obligation in the amount of

  $159.98 owed by you to the creditor, the above creditor, remains outstanding. This debt may

  have been reported, or is scheduled to be reported, to one or more of the national credit reporting

  agencies: Equifax, TransUnion and/or Experian. If your debt is reported to the credit bureaus,

  this could adversely affect your credit.” (ECF No. 1-1.)

           The defendant claims that the April 11, 2018 letter “states that the debt may have been

  reported or may be scheduled to report to certain credit bureaus,” not that the debt “will” be

  reported, and is therefore not misleading. (ECF No. 29-1 at 11.) Citing Rich Stoltenborg’s

  deposition testimony, the plaintiff responds that the letter is misleading because the plaintiff




                                                    15
Case 1:19-cv-02017-AMD-RLM Document 36 Filed 03/31/21 Page 16 of 18 PageID #: 597




  never reported the debt to any credit bureau. (ECF No. 32 at 19.) 5 The plaintiff also argues that

  the defendant’s argument mischaracterizes the letter. (ECF No. 34 at 8.)

         The statement that the debt “may have been reported” when it had not been reported is

  not, by itself, misleading. See Dunbar v. Kohn L. Firm, S.C., 896 F.3d 762, 765 (7th Cir. 2018)

  (“An unsophisticated consumer would not understand the word ‘may’ to mean ‘will.’”). The

  statement that the debt was scheduled to be reported is ambiguous, but read in context it is not

  threatening. See Weinberg v. CKS Fin., LLC, No. 19-CV-2666, 2020 WL 5369058, at *2

  (E.D.N.Y. Sept. 8, 2020) (“[A] debt-collection letter should be read ‘as a whole’ to determine

  whether it is ‘reasonably susceptible to misinterpretation or likely to cause a debtor to

  misunderstand his rights.’”) (quoting Shapiro v. Dun & Bradstreet Receivable Mgmt. Servs.,

  Inc., 59 F. App’x 406, 409 (2d Cir. 2003) (summary order)).

         There is an issue of fact, however, as to whether the statement that the debt was

  scheduled to be reported is misleading or false. If the defendant had no intention of ever

  reporting the debt, the statement that it was going to be reported could be misleading. See Spitz

  v. Nationwide Credit, Inc., No. 19-CV-6722, 2020 WL 6565130, at *2 (E.D.N.Y. Nov. 9, 2020)

  (“A representation is ‘deceptive’ or ‘misleading’ under § 1692e if, from the perspective of the

  ‘least sophisticated consumer,’ the representation is ‘open to more than one reasonable

  interpretation, at least one of which is inaccurate.’”) (quoting Easterling v. Collecto, Inc., 692

  F.3d 229, 233 (2d Cir. 2012) (per curiam)). At his deposition, Rich Stoltenborg stated that the

  defendant did not report the plaintiff’s account to the credit bureaus, and that he did not have

  knowledge of it being scheduled to be reported. (Stoltenborg Dep. 53:23-54:6.) But there is no

  evidence that shows that the defendant had no intention of scheduling the debt to be reported or


  5
   Stoltenborg is the Compliance Manager at Hunter Warfield. (See ECF No. 32-6, Stoltenborg Deposition
  Transcript (“Stoltenborg Dep.”) 4:21-24, 6:1-4.)

                                                   16
Case 1:19-cv-02017-AMD-RLM Document 36 Filed 03/31/21 Page 17 of 18 PageID #: 598




  reporting it had it not been paid. See Sebrow v. ER Sols., Inc., No. 07-CV-5016, 2009 WL

  136026, at *3 (E.D.N.Y. Jan. 20, 2009) (“The court is persuaded by defendant’s argument and

  finds that the language in question is not misleading or deceptive. Plaintiff’s argument that

  defendant never intended to report his account to credit agencies is conclusory at best. He

  adduced no evidence demonstrating that defendant never intended to report the delinquent

  account.”); Ward v. Gold Key Credit, Inc., No. 18-CV-2834, 2019 WL 3628795, at *3 (E.D.N.Y.

  July 11, 2019) (“Courts in this district have consistently held that a debt collector can inform a

  consumer that it may report an unpaid account.”), report and recommendation adopted, 2019

  WL 3605781 (E.D.N.Y. Aug. 6, 2019). However, Stoltenborg’s statement that—to his

  knowledge—the debt was not scheduled to be reported precludes dismissing this claim.

  IV.     Bona Fide Error Defense

          Under section 1692k(c), “[a] debt collector asserting the bona fide error defense must

  show by a preponderance of the evidence that its violation of the Act: (1) was not intentional; (2)

  was a bona fide error; and (3) occurred despite the maintenance of procedures reasonably

  adapted to avoid any such error.” Wagner v. Chiari & Ilecki, LLP, 973 F.3d 154, 168 (2d Cir.

  2020) (citation and quotation marks omitted). “While the bona fide error defense does not

  extend to intentional violations caused by mistakes of law, it does shield from liability

  unintentional violations resulting from qualifying factual errors.” Id. (citation and quotation

  marks omitted).

          The defendant claims that it is protected under this defense because it relied on

  representations that HSNI made to it about the debt. (ECF No. 29-1 at 12-13.) 6 It says that

  “HWI was provided information regarding the debt from HSNI at the time of the placement of


  6
    The defendant does not claim that the bona fide error defense applies to Count 4 or provide any basis for
  its application to that claim.

                                                      17
Case 1:19-cv-02017-AMD-RLM Document 36 Filed 03/31/21 Page 18 of 18 PageID #: 599




  the debt with HWI,” and cites records that appear to have been generated by the defendant. (See

  id. (citing ECF Nos. 29-6, 29-12).) One record—the HSNI customer history detail document—

  appears to have been generated by HSNI. (ECF No. 29-13; see Stoltenborg Aff. ¶ 4 (describing

  the document as “HSNI Customer History”).) The defendant does not otherwise explain in its

  briefs what information it received from HSNI. Although there is some evidence that supports

  the defendant’s argument—the HSNI customer history detail document, and possibly other

  documents—I conclude that there is an issue of fact as to whether the defendant’s reliance on

  information from HSNI makes out a bona fide error defense. See Pettitt v. Chiari & Ilecki, LLP,

  419 F. Supp. 3d 627, 636 (W.D.N.Y. 2019) (concluding that “[r]easonable jurors could disagree

  as to whether Defendant’s error was reasonable” where the defendant relied on “a

  communication from . . . the creditor,” and distinguishing a case in which reliance was

  “objectively reasonable” because the defendant “relied on reports generated by its client” and

  “the client submitted an affidavit attesting to the accuracy of its reports”).

                                            CONCLUSION

         For the reasons stated above, the defendant’s motion for summary judgment is granted in

  part and denied in part, and the plaintiff’s cross-motion is denied.



  SO ORDERED.

                                                           s/Ann M. Donnelly
                                                         ___________________________________
                                                         ANN M. DONNELLY
                                                         United States District Judge

  Dated: Brooklyn, New York
         March 31, 2021




                                                    18
